Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 1 of 21
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 2 of 21




                            Complaint Attachment
                Statement of Facts Constituting the Offense

                             [18 U.S.C. § 1349]

        Beginning in or around March 2020 and continuing through at

  least in or around July 2020, in Los Angeles County, within the

  Central District of California, and elsewhere, defendant RICHARD

  AYVAZYAN, also known as (“aka”) “Iuliia Zhadko” (“AYVAZYAN”),

  and defendant MARIETTA TERABELIAN, aka “Viktoria Kauichko”

  (“TERABELIAN”), together with others known and unknown,

  conspired to commit wire fraud, in violation of Title 18, United

  States Code, Section 1343, and bank fraud in violation Title 18,

  United States Code, Section 1344.        The objects of the conspiracy

  were carried out, and to be carried out, in substance as

  follows:

        Defendants AYVAZYAN and TERABELIAN, and their co-

  conspirators, would apply for Paycheck Protection Program

  (“PPP”) and Economic Injury Disaster Loan (“EIDL”) loans using

  stolen, fictitious, or synthetic identities and businesses.

  Defendants AYVAZYAN and TERABELIAN, and their co-conspirators,

  would submit false and fictitious documents in support of the

  PPP and EIDL loan applications.       Defendants AYVAZYAN and

  TERABELIAN, and their co-conspirators would direct that the PPP

  and EIDL loan proceeds be deposited into bank accounts

  defendants AYVAZYAN and TERABELIAN, and their co-conspirators,

  controlled.    Defendants AYVAZYAN and TERABELIAN, and their co-

  conspirators, would use the fraudulently obtained PPP and EIDL

  loan proceeds for their own personal purposes.

                                       1
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 3 of 21



                                  AFFIDAVIT
          I, Justin Palmerton, being duly sworn, declare and state as

  follows:

                               I. INTRODUCTION
          1.    I am a Special Agent with the Federal Bureau of

  Investigation (“FBI”) and have been so employed since January

  2018.    I am currently assigned to a Los Angeles Field Division

  White Collar Crimes Squad, which is responsible for

  investigating complex financial crimes.        Prior to being employed

  by the FBI as a Special Agent, I was employed as a Certified

  Public Accountant at a public accounting firm.         My roles and

  responsibilities included financial statement audits, tax return

  preparation and accounting consulting work.

          2.    Since becoming an FBI Special Agent in 2018, I have

  received 21 weeks of formal training at the FBI Training Academy

  in Quantico, Virginia.      During the time I have been employed by

  the FBI, I have participated in investigations relating to wire

  fraud, mail fraud, and various types of complex financial

  crimes.      I have participated in many aspects of criminal

  investigations including reviewing evidence, analyzing financial

  documents, conducting physical and electronic surveillance,

  working with informants, and executing search and arrest

  warrants.

                          II. PURPOSE OF AFFIDAVIT

          3.    This affidavit is made in support of a criminal

  complaint against, and arrest warrants for, RICHARD AYVAZYAN

  (born 1978) (“AYVAZYAN”) and MARIETTA TERABELIAN (born 1984)
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 4 of 21



  (“TERABELIAN”) for violations of 18 U.S.C. § 1349 (Conspiracy to

  Commit Bank and Wire Fraud).

        4.     The facts set forth in this affidavit are based upon

  my personal observations, my training and experience, and

  information obtained from various law enforcement personnel and

  witnesses.    This affidavit is intended to show merely that there

  is sufficient probable cause for the requested complaint and

  warrants and does not purport to set forth all of my knowledge

  of or investigation into this matter.        Unless specifically

  indicated otherwise, all conversations and statements described

  in this affidavit are related in substance and in part only.

                      III. SUMMARY OF PROBABLE CAUSE
        5.     From in or around March 2020 through at least in or

  around July 2020, stolen and/or fake identities were used to

  fraudulently obtain disaster loans authorized by the Coronavirus

  Aid, Relief, and Economic Security (“CARES”) Act through various

  lenders and the Small Business Administration (“SBA”).           The

  stolen and/or fake identities used to fraudulently obtain
  disaster loan proceeds included “Viktoria Kauichko” and “Iuliia

  Zhadko,” among others.      The fraudulently obtained disaster loan

  proceeds were directed to accounts owned and/or controlled by

  AYVAZYAN and TERABELIAN, among other co-conspirators, and then

  used to purchase residential properties in the name of AYVAZYAN

  and TERABELIAN, who are married, and in the name of “Iuliia

  Zhadko.”     Using disaster loan proceeds as part of a down payment

  on a residence for an individual’s personal benefit is also

  fraudulent and violates the requirements for PPP and EIDL loans.


                                       2
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 5 of 21



        6.   On or about October 19, 2020, upon being stopped by

  Customs and Border Protection (“CBP”) while re-entering the

  United States at the Miami International Airport, AYVAZYAN was

  found to be in possession of contraband, including credit cards

  in the name of “Iuliia Zhadko” and “Viktoria Kauichko,” as well

  as a digital photograph of a California driver’s license in the

  name of “Iuliia Zhadko.”      TERABELIAN was found to be in

  possession of contraband, including at least one credit card in

  the name of “Viktoria Kauichko.”

                      IV. STATEMENT OF PROBABLE CAUSE
        7.   Based on witness interviews I have conducted, my

  review of documents obtained from third parties, reports of

  interviews conducted by other law enforcement officers,

  conversations with other law enforcement officers, and publicly

  filed documents, I know the following:

        A.   The Paycheck Protection Program (“PPP”)
        8.   The CARES Act is a federal law enacted in or around

  March 2020 and designed to provide emergency financial

  assistance to the millions of Americans who are suffering the

  economic effects caused by the COVID-19 pandemic.          One source of

  relief provided by the CARES Act was the authorization of up to

  $349 billion in forgivable loans to small businesses for job

  retention and certain other expenses, through the Paycheck

  Protection Program,     which is referred to as the PPP.        In or

  around April 2020, Congress authorized over $300 billion in

  additional PPP funding.




                                       3
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 6 of 21



        9.    In order to obtain a PPP loan, a qualifying business

  must submit a PPP loan application, which is signed by an

  authorized representative of the business.         The PPP loan

  application requires the business (through its authorized

  representative) to acknowledge the program rules and make

  certain affirmative certifications in order to be eligible to

  obtain the PPP loan.     In the PPP loan application, the small

  business (through its authorized representative) must state,

  among other things, its: (a) average monthly payroll expenses;

  and (b) number of employees.       These figures are used to

  calculate the amount of money the small business is eligible to

  receive under the PPP.      In addition, businesses applying for a

  PPP loan must provide documentation showing their payroll

  expenses.

        10.   A PPP loan application must be processed by a

  participating financial institution (the lender).          If a PPP loan

  application is approved, the participating financial institution

  funds the PPP loan using its own monies, which are 100%

  guaranteed by the SBA.      Data from the application, including

  information about the borrower, the total amount of the loan,

  and the listed number of employees, is transmitted by the lender

  to the SBA in the course of processing the loan.

        11.   PPP loan proceeds must be used by the business on

  certain permissible expenses—payroll costs, interest on

  mortgages, rent, and utilities.       The PPP allows the interest and

  principal on the PPP loan to be entirely forgiven if the

  business spends the loan proceeds on these expense items within


                                       4
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 7 of 21



  a designated period of time and uses a certain percentage of the

  PPP loan proceeds on payroll expenses.

        B.    The Economic Injury Disaster Relief Program (“EIDL”)
        12.   The EIDL program is an SBA program that provides low-

  interest financing to small businesses, renters, and homeowners

  in regions affected by declared disasters.

        13.   The CARES Act authorized the SBA to provide EIDLs of

  up to $2 million to eligible small businesses experiencing

  substantial financial disruption due to the COVID-19 pandemic.

  In addition, the CARES Act authorized the SBA to issue advances

  of up to $10,000 to small businesses within three days of

  applying for an EIDL.      The amount of the advance is determined

  by the number of employees the applicant certifies having.           The

  advances do not have to be repaid.

        14.   In order to obtain an EIDL and advance, a qualifying

  business must submit an application to the SBA and provide

  information about its operations, such as the number of

  employees, gross revenues for the 12-month period preceding the

  disaster, and cost of goods sold in the 12-month period

  preceding the disaster.      In the case of EIDLs for COVID-19

  relief, the 12-month period was that preceding January 31, 2020.

  The applicant must also certify that all of the information in

  the application is true and correct to the best of the

  applicant’s knowledge.

        15.   EIDL applications are submitted directly to the SBA

  and processed by the agency with support from a government

  contractor.    The amount of the loan, if the application is


                                       5
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 8 of 21



  approved, is determined based, in part, on the information

  provided by the application about employment, revenue, and cost

  of goods, as described above.       Any funds issued under an EIDL or

  advance are issued directly by the SBA.        EIDL funds can be used

  for payroll expenses, sick leave, production costs, and business

  obligations, such as debts, rent, and mortgage payments.           If the

  applicant also obtains a loan under the PPP, the EIDL funds

  cannot be used for the same purpose as the PPP funds.

        C.    Fraudulently Obtained Disaster Loan Proceeds Used to
              Purchase Real Estate in the Name of AYVAZYAN and
              TERABELIAN
        16.   Based on my review of loan documents provided by the

  SBA, I know that on or about June 15, 2020, the SBA received an

  application in the name of Timeline Transport, Inc. (“Timeline

  Transport”) seeking an EIDL loan in the amount of $150,000.           The

  application was submitted in the name of Iuliia Zhadko via the

  SBA’s online portal.

        17.   In the application, an individual purporting to be

  Zhadko represented that, as of January 31, 2020, Timeline

  Transport employed 22 individuals and had gross revenues of

  $1,601,840.    “Zhadko” further represented that he was the Chief

  Executive Officer (”CEO”) and that he had owned Timeline

  Transport since 2016.      The Employer Identification Number

  (“EIN”) listed for Timeline Transport on the loan application is

  XX-XXXXXXX.

        18.   The SBA approved Timeline Transport’s application and

  funded the loan.     On or about June 22, 2020, the SBA wired




                                       6
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 9 of 21



  $149,900 to a bank account at Financial Institution 1 ending in

  0172, for which “Iuliia Zhadko” was the sole signatory.

          19.   The government’s investigation has revealed that

  Timeline Transport’s application to the SBA contained materially

  false and misleading information.         For example:

                a.     The application states that Timeline Transport

  had 22 employees as of January 31, 2020.

                b.     Based on my review of publicly available filings

  with the California Secretary of State, I know that Timeline

  Transport was first registered on May 1, 2020.

                c.     Based on my review of records provided by the

  State of California’s Employment Development (“CA EDD”), I know

  that CA EDD        was unable to locate any record of Timeline

  Transport having employees in 2019 or 2020.

                d.     The application states that the EIN for Timeline

  Transport is XX-XXXXXXX.       Based on information provided to me

  from other law enforcement agencies, I know that the earliest an

  “85” EIN prefix could be issued online was on March 23, 2020.

                e.     The Internal Revenue Service (“IRS”) has

  confirmed that there is no record of Timeline Transport filing

  employment tax or federal income tax returns with the IRS in

  2019.

          20.   “Iuliia Zhadko” appears to be a fake or synthetic 1
  identity used by AYVAZYAN.       Among other things, law enforcement


          1
         Synthetic identities are false identities created with
  certain key details, such as personally identifiable information
  or Social Security numbers stolen from real people. Based on my


                                        7
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 10 of 21



  agents involved in this investigation have not been able locate

  any record of a “Iuliia Zhadko” in California Department of

  Motor Vehicles’ (“CA DMV”) records.        Nonetheless, as discussed

  below, AYVAZYAN was found in possession of digital image of a

  purported California Driver’s License (“CADL”) in the name of

  “Iuliia Zhadko.”     In addition, AYVAZYAN possessed credit cards

  in the name of “Iuliia Zhadko.”

          21.   The application directed the EIDL loan proceeds to be

  sent to a bank account at Financial Institution 1 ending in

  0172.    Based on bank records from Financial Institution 1, I

  know that the account ending in 0172 was only opened on May 4,

  2020.    On or about June 24, 2020 -- just two days after the EIDL

  loan proceeds were received on June 22, 2020 -- a $110,000 wire

  was sent from the account ending 0172 to Encore Escrow.           The

  entirety of the $110,000 appears to have been derived from the

  EIDL funds Timeline Transport obtained on June 22, 2020.

          22.   I reviewed records provided by Encore Escrow and

  determined that the $110,000 wired from the account ending in

  0172 went into an escrow account to fund a portion of a down-

  payment on the purchase of a residential property at Address 1

  in Tarzana, California.      The purchase price of this property was

  $3,250,000.     An e-mail sent from an individual identifying

  himself “Richard Ayvazyan” to the escrow agent on or about June

  24, 2020, stated: “This one went through for 65k. The other one



  training and experience, these false identities are used to
  defraud financial institutions, government agencies, or
  individuals.

                                       8
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 11 of 21



  for 110k I don’t have confirmation yet. I will send that over as

  soon as I get it.”

        23.   Based on my review of records provided by Encore

  Escrow, the residential property at Address 1 was purchased in

  the names of AYVAZYAN and TERABELIAN.

        24.   My review of records provided by Encore Escrow further

  revealed that, in addition to the $110,000 wire from the 0172

  account at Financial Institution 1, on or about June 22, 2020, a

  $565,000 wire transfer was sent from the bank account at

  Financial Institution 2 ending in 1475 to Encore Escrow.

        25.   Based on my review of bank records provided by

  Financial Institution 2, I know that TERABELIAN was the only

  signatory on the account ending in 1475.

        26.   Bank records for TERABELIAN’s account at Financial

  Institution 2 further revealed that the funds for the $565,000

  wire transfer came from approximately nine preceding wire

  transfers to TERABELIAN’s account.        Several of these preceding

  wire transfers were made from bank accounts that had recently

  received disaster loan funds.       For example:

              a.    Based on records provided by Lender 3, on or

  about May 3, 2020, Person 1 applied for a PPP loan in the amount

  of $113,750 on behalf of G&A Diamonds.         Lender 3 approved the

  application and on or about May 5, 2020, funded the loan by

  wiring $113,750 to G&A Diamonds’ bank account at Financial

  Institution 4 ending 1964.

              b.    Based on records provided by the SBA, on or about

  April 8, 2020, Person 1 applied for an EIDL loan in the amount


                                       9
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 12 of 21



  of $145,000 on behalf of G&A Diamonds.         The SBA approved the

  application and on or about June 16, 2020, funded the loan by

  wiring $144,900 to G&A Diamonds’ bank account at Financial

  Institution 4 ending 1964.       G&A Diamonds did not use the PPP or

  EIDL funds to pay employees.       Instead, on or about June 19,

  2020, Person 1 wired $100,000 from the account at Financial

  Institution 4 ending in 1964 to TERABELIAN’s account at

  Financial Institution 2 ending 1475.

              c.    Based on my review of loan documents provided by

  the SBA, I know that on or about June 2, 2020, the SBA received

  an application in the name of Redline Auto Collision (“Redline

  Auto Collision”) seeking an EIDL loan in the amount of $150,000.

  The application was submitted by Person 2.

              d.    On or about June 8, 2020, the SBA approved the

  application and funded the loan by wiring $149,900 into an

  account held at Financial Institution 5 ending in 1732.           Based

  on a review of records provided by Financial Institution 5, I

  know that Person 2 is the sole signatory on this account.

  Redline Auto Collision did not use the EIDL loan to pay

  employees but instead wired $150,000 to TERABELIAN’s account at

  Financial Institution 2 ending 1475, on or about June 17, 2020.

              e.    Using disaster loan proceeds as part of a down

  payment on a residence for an individual’s personal benefit is

  fraudulent and violates the requirements for PPP and EIDL loans.




                                       10
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 13 of 21



        D.    Fraudulently Obtained PPP Loan Proceeds Used to
              Purchase Real Estate in the Name of “Zhadko”
        27.   Based on my review of loan documents provided by the

  SBA and Lender 1, which is an FDIC-insured financial

  institution, I know that on or about July 13, 2020, Lender 1

  received a PPP loan application in the name of Runyan Tax

  Services, Inc. (“Runyan Tax Services”) seeking a PPP loan in the

  amount of $276,653.      The application was submitted by an

  individual purporting to be “Viktoria Kauichko.”          “Kauichko”

  purported to be the CEO and 100% owner of Runyan Tax Services

  and represented that Runyan Tax Services employed 22 individuals

  as of January 31, 2020.

        28.   In support of the application, an individual

  purporting to be “Kauichko” submitted a copy of her CADL with

  the license number D3257870.

        29.   Lender 1 approved Runyan Tax Services’ application and

  funded the loan.     On or about July 21, 2020, Lender 1 sent a

  wire in the amount of $276,653 to a bank account at Financial

  Institution 2 ending in 9700, for which “Viktoria Kauichko” was

  the sole signatory.

        30.   The government’s investigation has revealed that

  Runyan Tax Service’s application to the SBA contained materially

  false and misleading information.         For example:

              a.    The application states that Runyan Tax Service

  had 22 employees as of January 31, 2020.         Information provided

  by CA EDD show that no employment records exist for Runyan Tax

  Services for 2019 and 2020.



                                       11
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 14 of 21



              b.    The CADL provided by “Kauichko” in support of the

  application is fake.      A review of records provided by CA DMV

  revealed that there was no CADL for a Viktoria Kauichko and that

  the CADL number listed on the license provided by “Kauichko” is

  actually registered to a different individual.

        31.   Based on bank records provided by Financial

  Institution 2, I know that the account ending in 9700 was only

  opened on July 1, 2020 (i.e., less than two weeks before the
  individual purporting to be “Kauichko” submitted the PPP loan

  application for Runyan Tax Services).

        32.   Based on bank records provided by Financial

  Institution 2, on July 23, 2020, a wire transfer in the amount

  of $238,614 was sent from the bank account at Financial

  Institution 2 ending in 9700 to Beverly Hills Escrow.           The

  entirety of the $238,614 wire transfers appears to have derived

  from the $276,653 in PPP loan proceeds Runyan Tax Services

  received on July 21, 2020.

        33.   After reviewing records provided by Beverly Hills

  Escrow, I learned that the $238,614 wire was used for the down

  payment on a property at Address 2 in Glendale, California being

  purchased by “Iuliia Zhadko” for approximately $1,000,000.

        E.    Fraudulent PPP Application Submitted on Behalf of Top
              Quality Contracting Using a Stolen Identity
        34.   Based on my review of loan documents provided by the

  SBA and Lender 2, also an FDIC-insured financial institution, I

  know that on or about April 30, 2020, Lender 2 received a PPP

  loan application in the name of Top Quality Contracting (“TQC”),



                                       12
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 15 of 21



  seeking a PPP loan in the amount of $130,000.          The application

  was submitted by an individual purporting to be Victim 1.

          35.   The application represented that Victim 1 was TQC’s

  sole owner, that the average monthly payroll was $52,000, and

  that TQC had 12 employees.

          36.   In support of the application, the individual

  purporting to be Victim 1 submitted: (i) an IRS Form 940

  purportedly prepared by Victim 1 listing TQC’s EIN as 82-

  5088385; and (ii) a purported copy of Victim 1’s CADL with the

  CADL number F0059222.

          37.   Lender 2 approved TQC’s application and funded the

  loan.    On or about May 8, 2020, Lender 2 wired $130,000 to a

  bank account at Financial Institution 3 ending in 3517.           Based

  on bank records provided by Financial Institution 3, the account

  was a business checking account titled “Iuliia Zhadko dba Top

  Quality Contracting.”      The signatories on the account were

  “Iuliia Zhadko” as TQC’s sole owner and Victim 1 as a secondary

  signer.

          38.   The government’s investigation has revealed that TQC’s

  application to Lender 2 contained materially false and

  misleading information.      For example:

                a.   The CADL for Victim 1 submitted with TQC’s

  application is fake and did not match CA DMV’s records.

                b.   Information provided by     CA EDD shows that no

  employment records existed for TQC for 2019.

                c.   The IRS has indicated that the EIN number listed

  in the Form 940 submitted in support of TQC’s PPP loan


                                       13
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 16 of 21
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 17 of 21



       TQC            Iuliia Zhadko   04/13/2020   $185,000   Lender 5   Approved

       TQC            Iuliia Zhadko   04/08/2020   $185,000   Lender 6   Withdrawn

       TQC            Iuliia Zhadko   03/30/2020   $112,100   SBA        Approved

       Classic
                      Iuliia Zhadko   05/26/2020   $150,000   SBA        Cancelled
       Nursery

       Viktoria       Viktoria
                                      07/01/2020   $150,000   SBA        Approved
       Kauichko       Kauichko

       Journeyman     Viktoria
                                      05/19/2020   $150,000   SBA        Approved
       Construction   Kauichko

       Fiber One      Viktoria
                                      06/15/2020   $150,000   SBA        Approved
       Media          Kauichko

       Fiber One      Viktoria
                                      06/17/2020   $150,000   SBA        Approved
       Media, Inc.    Kauichko

       Fiber One      Viktoria
                                      06/17/2020   $276,652   Lender 7   Cancelled
       Media, Inc.    Kauichko

       Fiber One      Viktoria
                                      04/15/2020   $130,000   Lender 5   Approved
       Media, Inc.    Kauichko

       Fiber One      Viktoria
                                      05/01/2020   $130,000   Lender 2   Cancelled
       Media, Inc.    Kauichko




        G.       CBP Stop at Miami International Airport
        41.      Based on my discussions with CBP officers and other
  federal law enforcement agents in Miami, Florida, I understand

  that on October 19, 2020, AYVAZYAN and TERABELIAN re-entered the

  United States at Miami International Airport as they returned

  from a trip to Providenciales, which is a resort island in Turks

  and Caicos. AYVAZYAN and TERABELIAN were subject to a border

  stop by CBP, during which they were searched for contraband.

  Among other things, CBP’s search revealed that AYVAZYAN was in

  possession of credit cards in the names of “Viktoria Kauichko”

  and “Iuliia Zhadko.”       During a manual search of AYVAZYAN’s

                                         15
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 18 of 21



  cellphone for digital contraband, CBP also discovered a digital

  image of a CADL in the name of “Iuliia Zhadko” bearing

  AYVAZYAN’s address.      CBP’s search further revealed that

  TERABELIAN was in possession of at least one credit card in the

  name of “Viktoria Kauichko.”       CBP also conducted a manual search

  of TERABELIAN’s cellphone for digital contraband and discovered

  text messages in which TERABELIAN appeared to be using the

  identity of “Viktoria Kauichko” to communicate with others.

        G.    Prior Convictions
        42.   Based on my review of public court records, I know

  that AYVAZYAN and TERABELIAN were previously convicted of

  violation of 18 U.S.C. § 371 (Conspiracy to Commit Bank Fraud)

  in the Central District of California in 2012, United States v.
  Ayvazyan, et al, No. SA CR 11-180-CJC.

                                    * * * *

        43.   Based on the above information, there is probable

  cause to believe that AYVAZYAN and TERABELIAN together, and with

  others known and unknown, knowingly combined, conspired,
  confederated, and agreed to submit, and caused to be submitted,

  fraudulent loan applications to various financial institutions

  and the SBA, seeking funds through the PPP and EIDL programs,

  and improperly used those funds for their own personal benefit

  rather than for the business expenses for which the loan

  applications certified they would be used.




                                       16
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 19 of 21



                                V. CONCLUSION
        44.   For all the reasons described above, there is probable

  cause to believe that AYVAZYAN and TERABELIAN violated 18 U.S.C.

  § 1349 (Conspiracy to Commit Bank and Wire Fraud)



                                                    /S/
                                            Justin Palmerton
                                            Special Agent
                                            Federal Bureau of
                                            Investigation

  Attested to by the applicant in
  accordance with the requirements
  of Fed. R. Crim. P. 4.1 by
  telephone on this 20th day of
  October, 2020.


       /S/ CHARLES F. EICK
  HONORABLE CHARLES EICK
  UNITED STATES MAGISTRATE JUDGE




                                       17
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 20 of 21
Case 1:20-mj-03857-AOR Document 1 Entered on FLSD Docket 10/21/2020 Page 21 of 21
